Citation Nr: 1134806	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  03-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active duty in the Army from September 1976 to November 1979.  He also had additional service in the Army Reserve, including a verified period of active duty from September 1989 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 RO rating decision that denied service connection for a left hip disability, to include as secondary to service-connected residuals of a fractured right tibia and fibula, and denied a TDIU rating.  In December 2004, the Board remanded this appeal for further development.  

In a July 2007 decision, the Board denied the Veteran's claims.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A September 2008 Court Order granted the motion.  In June 2009, the Board remanded this appeal for further development.  

In a November 2010 decision, the Board again denied the Veteran's claims.  The Veteran then appealed the Board's decision to the Court.  In April 2011, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to a TDIU rating, be vacated and remanded.  The April 2011 joint motion indicated that the parties did not wish for the Court to disturb that part of the Board's decision which denied entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of a fractured right tibia and fibula.  An April 2011 Court Order granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the April 2011 Court Order.  

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  The Veteran's service-connected disabilities are residuals of a fractured right tibia and fibula (rated 50 percent); osteoarthritis of the right hip (rated 20 percent); donor site scars of the right leg (rated 10 percent); absence of a right lateral cutaneous nerve (rated 10 percent); and bilateral hearing loss (rated 0 percent).  The combined disability rating is 70 percent.  

This case was previously remanded by the Board in June 2009, partly to obtain an opinion from a VA examiner as to whether the Veteran's service-connected disabilities at least as likely as not rendered him unemployable.  The Board specifically noted that all opinions expressed should be accompanied by supporting rationale, to include a description as to the nature of the limitations resulting from the Veteran's service-connected disabilities.  

Pursuant to the June 2009 remand, the Veteran was afforded a VA orthopedic examination in October 2009.  The examiner noted that the Veteran's claims file was reviewed.  The examiner reported that the Veteran's service-connected disabilities included limited knee extension, paralysis of external cutaneous nerves, superficial scars, a thigh condition, and impaired hearing.  The examiner stated that those service-connected disabilities would not prohibit the Veteran from working.  The examiner reported that there were sedentary, desk-type, jobs that the Veteran could perform.  The examiner commented that, "therefore, his service-connected disabilities would not prevent him from working and he could certainly obtain employment that would suit him."  

The Board observes that the April 2011 joint motion (noted above in the INTRODUCTION) indicated that a remand was required to ensure substantial compliance with the June 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The joint motion indicated that the Veteran should be afforded an examination where the examiner specifically opines "whether the Veteran's service-connected disabilities at least as likely as not render the Veteran unemployable."  The joint motion also reported that all opinions expressed should be "accompanied by supporting rationale, to include a description as to the nature and limitations resulting from the Veteran's service-connected disabilities."  The joint motion found that the June 2009 VA orthopedic examination report (noted above) was inadequate because the examiner did not provide an adequate rationale as to why the Veteran was employable and did not describe the nature and limitations resulting from his service-connected disabilities.  

The Board observes that the Veteran has not been afforded a VA examination well over a year and a half.  Additionally, the April 2011 joint motion specifically found that the most recent October 2009 VA orthopedic examination report was inadequate.  See Stegall, supra.  Therefore, in light of the Courts Order and the evidence of record, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since November 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since November 2009 should be obtained.  

2.  Have the Veteran undergo the appropriate VA examination(s) to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should opine as to whether the Veteran's service-connected disabilities at least as likely as not render the Veteran unemployable.  All opinions expressed should be accompanied by supporting rationale, to include a description as to the nature of the limitations resulting from the Veteran's service-connected disabilities.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

3.  Thereafter, readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


